Title: From Thomas Jefferson to Joseph Rapin, 14 August 1801
From: Jefferson, Thomas
To: Rapin, Joseph


Dear Sir
Monticello Aug. 14. 1801.
Your letter of the 10th. came to hand yesterday. I am very glad indeed that Le Maire is engaged for me. still this does not suppress my regret at losing you: your conduct having given me the most perfect satisfaction. I am very sensible to the interest you have taken in procuring me a good successor. you will impress on him that while I wish to have every thing good in it’s kind, and handsome in stile, I am a great enemy to waste and useless extravagance, and see them with real pain. you will recieve from mr Barnes on account any portion you may call for of what shall be due to you, so as to experience no inconvenience from my absence. having nothing in particular to give in charge respecting the affairs of the house & family, I offer you my best wishes & friendly attachment.
Th: Jefferson
